Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered February 10, 2005, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the timeliness of the indictment was forfeited upon his plea of guilty (see People v Kusmierz, 21 AD3d 1404 [2005]; People v Dickson, 133 AD2d 492, 492-494 [1987]; see also People v Gerber, 182 AD2d 252, 261 [1992]). In any event, this contention is without merit (see People v Grogan, 28 AD3d 579 [2006]).
The defendant’s contention regarding New York’s DNA indexing statute is unpreserved for appellate review, and is without merit in any event (see Nicholas v Goord, 430 F3d 652, 669, 671 [2005]).
The defendant’s contention regarding double jeopardy is without merit (see Serfass v United States, 420 US 377, 388-389 [1975]; People v Cato, 306 AD2d 914 [2003]).
Since the defendant’s claim regarding ineffective assistance of counsel, as raised in his supplemental pro se brief, involves matter dehors the record, it may not be reviewed on direct appeal. Miller, J.E, Angiolillo, Garni and Dickerson, JJ., concur.